

116 HR 7556 IH: To amend the Internal Revenue Code of 1986 to make a portion of research credit refundable for certain small businesses engaging in specified medical research.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7556IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Nunes introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make a portion of research credit refundable for certain small businesses engaging in specified medical research.1.Refundable portion of research credit for small businesses engaging in specified medical research(a)In generalSection 41 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(i)Refundable portion for small businesses engaging in specified medical research(1)In generalAt the election of a medical research small business, the portion of the credit determined under this section for the taxable year which is properly allocable to specified medical research shall be treated (other than for purposes of section 280C) as a credit allowed under subpart C (and not this subpart).(2)Medical research small businessFor purposes of this subsection, the term medical research small business means any domestic C corporation—(A)which conducts any specified medical research during the taxable year, and(B)the gross receipts of which (determined under the rules of subsection (c)) for the taxable year do not exceed $1,000,000.(3)Specified medical researchFor purposes of this subsection, the term specified medical research means any qualified research with respect to qualified countermeasures (as defined in section 319F–1(a)(2) of the Public Health Service Act (42 U.S.C. 247d–6a(a)(2)).(4)ElectionAny election under this subsection for any taxable year—(A)shall specify the amount of the credit to which such election applies,(B)shall be made on or before the due date (including extensions) of the return of tax for the taxable year,(C)may not be made for any taxable year with respect to any portion of the credit determined under this section with respect to which an election is made under subsection (h), and(D)may be revoked only with the consent of the Secretary.(5)RegulationsThe Secretary shall prescribe such regulations for purposes of this subsection as may be necessary or appropriate for determining proper allocation to specified medical research of the portion of any credit allowed to a taxpayer for a taxable year under this section..(b)Conforming amendmentSection 1324(b) of title 31, United States Code, is amended by inserting 41(i), after 6428,.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.